Title: To Benjamin Franklin from Coder, [on or after 7 March? 1777]
From: Coder, Henry
To: Franklin, Benjamin



  [On or after March 7?, 1777]
  Homme juste vertueux.

Les persecutions que je ne cesse d’eprouvér, pour avoir constament fait mon devoir, le tendre et vif interet que prenent a mes malheurx, MM. turgot, malherbes, M. le marechal de soubise, MM. le marquis de castries, francès etc. doivent me faire ecouté favorablement, des honnetes gens eclairés et surtout de Monsieur le docteur franklin. Vous aurez du voir par la notte que j’ai remise a M. dubourg, les grands avantages que vous retirerés da la fourniture que je propose et que je desire bien ardament que vous agreiés, persuadé que le congrés, les generaux, les soldats, en seront contents, ainsi que de voir arivér des ouvriers propres a travaliér l’habilement et l’equipement du soldat, et en etat d’en fabriquér par la suite les matieres; j’ai proposé depuis longtempts d’engagér un nombre sufisant d’ouvriers dans ce genre a passer avec moi en amerique, ainsi que cairol et ses deux fils qui attendent toujours avec impatience a roterdam, que je leur mende, si vous agréez leurs scervices. Il est impossible de faire une melieure acquisition, ce que M. turgot a deja dit a M. deane et je vous le certifie sur mon honneur; mais comme vous seriés faché que le desir bien vif et scincere que j’ai de vous etre utile m’occasionat en heurope des nouvelles persecutions, je vous suplie d’engagér surtout M. deane (que je crois mal entoure) à ne parlér a persone de tout ce qui put avoir raport a tout ce que je propose, dans l’unique vue de rendre votre voiage en frence fructueux a vos nouveaux etats ou je suis bien decidé a allér finir mes jours. Dans cette vue et pour assurér de tout mon pouvoir, la liberté et la prosperité des etats independants de l’amerique, je doits vous representér que je scais depuis longtempts de science certaine que la majeure partie du parlement d’angletere (quoique representants d’un puple libre) c’est laissé corompre au point de favorisér le roy, secondé par les ministres, a devenir aussi despote, que les princes d’hurope. Le roy et les ministres, ivres de ce projet, enfles des succes de la dernière guere et eblouis par les richesses les ressourses et le lucxe de la mere patrie, ont trouvé aussi juste que aisé, de traitér les colons, comme un puple conquis, qui devoit s’estimér fort hureux d’etre les tres humbles scerviteurs et meme les esclaves du roy d’angletere, qui s’en seroit scervi, s’il eut reussi pour asservir le puple des trois royaumes le parlement l’etänt depuis longtempts. Il y a environ sept ants que M. ôrme, mon ami qui a epousé la soeur de milor thauren grand maitre d’artillierie dont je joints yci plusieurs lettres, ainsi que de M. matheus dont le pere a eté gouverneur de la jamaique prevoioit la guere denaturée que le roy favorisé par le parlement fait aux colonies et que cette epoque seroit la ruine de l’angletere. Jusqu’a ce jour M. orme a bien vû et moi je suis persuadé que le roy secondé par ses ministres, qui ont ensorsellé le parlement ne pouvant pas reussir a subjugér les colonies, se restrindra a asservir les trois royaumes, que les puissances de l’heurope ont le plus grand interet a favorisér cette revolution, et d’entretenir une guere eternelle, entre les colonies independentes et la mere patrie asservie, afin de s’enrichir et de s’agrandir a leurs depents. La cause de la liberté comune a tous les hommes m’a inspiré ce que je vous ecris et de vous proposér des moyens qui pouront metre fin a tant des malheurx, assuré la liberté du puple anglois, qu’il devra je l’espere, aux verteux du congres et aux votres en particulié et au courage du puple ameriqain. Ces moyens sont d’apuiér la motion qu’a faite lor chatan [Lord Chatham] en ecrivant a vos amis et a ceux de la liberté en angletere d’ouvrir les yeux au puple sans perdre un moment, sur l’abominable projet qu’on a de l’servir, de prevenir le congres de vos demarches a ce sujet, qui ne manquera pas de faire tout ce qu’il feaut pour engagér la flotte et l’armée royale a ouvrir aussi les yeux, sur le dangér eminent qu’ils courent de perdre leurs libertés, en subjugent, ou ne subjugent point les colonies. Puisque le roy d’angletere ne vut point se contentér de la plasce que le hasar lui a donnée, qu’il s’en retourne dans son electorat, avec ses ministres et la majorité du parlement, qui faira des loix tout a son aise pour asservir s’il est possible davantage les pauvres anovriens. Cette revolution put s’operér sans qu’il y aye du sang rependu. L’angletere ainsi delivrée de ses opresseurs, put se reunir sans dificulté a ses amis et freres les ameriqains, aux holandois, et faire la loi a toute l’heurope qui jalouse de leurs richesses et surtout de leurs libertés, guete le moment favorable de les subjugér.
J’ai remits cette notte a M. dubourg, j’irai vous voir demain au soir samedi a passi, vous pouvés comptér homme juste, sage, et vertueux, sur codér, comme sur vous meme.
 
Endorsed: Codere
